Citation Nr: 1818684	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	State of North Carolina, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On the June 2014 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference.  In February 2018, the Veteran was contacted by the RO regarding the hearing, and he indicated that he could not attend the hearing and would like his appeals to be decided based on the evidence of record.  Therefore, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board notes that the issue on appeal was characterized as entitlement to service connection for PTSD.  However, in light of the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  

Bilateral Hearing Loss

The Veteran received an audiological examination in November 2011.  The examiner diagnosed the Veteran with mild sensorineural hearing loss in his right ear and moderate sensorineural hearing loss in his left ear.  The examiner concluded that the Veteran's bilateral hearing loss is less likely than not related to this military service.  The examiner reasoned that the Veteran was exposed to noise post-service while working in construction for 30 years.  However, the Veteran submitted his notice of disagreement in October 2012 and indicated that he was not repeatedly exposed to extremely loud noises while working in construction, as he did not operate any heavy equipment or power tools.  As a member of the grading crew, his primary tools were rulers and strings.  He also worked as a foreman in the last 20 years of his employment in construction

Therefore, based on all of the foregoing, the Board finds that an addendum opinion should be obtain with respect to the etiology of the Veteran's current bilateral hearing loss, to include consideration of the Veteran's lay statements.

Sleep Apnea, PTSD

As the Veteran's medical records establish diagnoses or persistent symptoms of sleep apnea and PTSD, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran VA examinations so as to determine the nature and etiology of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Obtain a VA medical opinion to determine the nature and etiology of the Veteran's bilateral hearing loss.  

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hearing loss is due to an event or incident of the Veteran's period of active service.

The examiner should take into account the Veteran's lay statements, included the Veteran's statements regarding his experiences during training while in service and his statements regarding the lack of significant noise exposure post-service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Additionally, the Veteran should also be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.   

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Further, the Veteran should be afforded a VA examination to determine the a diagnosis and nature and etiology of sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should note if the Veteran has a current diagnosis of obstructive sleep apnea.  If there is a current diagnosis, the examiner should state whether it is at least as likely as not that the Veteran's obstructive sleep apnea manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  In rendering this opinion, the examiner should consider the lay statements attesting to symptoms since service.

The examiner should also state whether it is at least as likely as not that the Veteran's obstructive sleep apnea is either caused by or aggravated by an acquired psychiatric disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




